t c memo united_states tax_court john r toney petitioner v commissioner of internal revenue respondent docket no filed date p reported taxable_income of zero on his tax_return claiming he was not liable for tax due as no section of the internal_revenue_code imposed a tax upon him p was charged with and subsequently pleaded guilty to one count of criminal_tax_evasion for in violation of sec_7201 r determined a deficiency of dollar_figure additions to tax for fraud pursuant to sec_6653 i r c and an addition_to_tax for substantial_understatement pursuant to sec_6661 i r c on date r moved for summary_judgment held r’s motion for summary_judgment is granted in full held further p is liable for a deficiency in the amount of dollar_figure for based on his deemed admission held further p is liable for the additions to tax for fraud pursuant to sec_6653 i r c based on the doctrine_of collateral_estoppel r has shown that there is an underpayment in p’s income_tax for and part of the underpayment is due to fraud within the meaning of sec_6653 i r c p has failed to set forth specific facts in the pleadings in his objection to r’s motion for summary_judgment or at the hearing showing there is a genuine dispute as to the portion of the underpayment not attributable to fraud see 477_us_317 475_us_574 accordingly the entire underpayment is attributable to fraud as a matter of law held further p is liable for the addition_to_tax pursuant to sec_6661 i r c john r toney pro_se robert s scarbrough for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment the issues for decision are whether petitioner is liable for a deficiency of dollar_figure in his federal income taxes whether petitioner is liable for additions to tax under sec_6653 and whether petitioner is liable for the addition_to_tax under sec_6661 all amounts are rounded to the nearest dollar unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code for the year in issue background at the time he filed the petition petitioner resided in castle rock washington petitioner graduated in from palmer college of chiropractic in davenport iowa petitioner formed toney chiropractic center a sole_proprietorship in and worked there during the relevant time period petitioner reported taxable_income of zero on his individual_income_tax_return for petitioner attached to his form 1040a u s individual_income_tax_return a summary of income items he estimated that his wages were dollar_figure and noted due to lost or stolen records and unavailability of information this figure is an estimated amount petitioner also attached to his form 1040a a note in which he claimed he was not liable for tax due as no section of the internal_revenue_code imposed a tax upon him petitioner submitted tax returns for the taxable years through and through containing similar frivolous arguments and claiming zero tax_liability by information dated date the u s attorney for the western district of washington u s attorney charged petitioner with criminal_tax_evasion under sec_7201 for the taxable_year on date petitioner entered into a plea agreement with the u s attorney petitioner pleaded guilty to one count of tax_evasion in violation of sec_7201 petitioner admitted on or about date within the western district of washington he submitted to the internal_revenue_service a u s individual_income_tax_return for which he claimed he was not a taxpayer within the meaning of federal tax laws and therefore not subject_to payment of taxes as required_by_law petitioner ’s tax due and owing for the calendar_year was dollar_figure which he did not pay as evidenced by cashing out income checks not using business bank accounts paying expenses with cash or money orders attempting to place assets in the name of the basic bible church and destroying business records petitioner acknowledges that he attempted to evade federal taxes due and owing for the tax_year the likely effect of which was to mislead or conceal on date the u s district_court for the western district of washington u s district_court accepted petitioner’s plea and entered judgment against petitioner the u s district_court directed petitioner to pay restitution to respondent in the amount of dollar_figure the u s district_court held a hearing for petitioner pursuant to rule of the federal rules of criminal procedure before it accepted petitioner’s plea petitioner did not appeal the judgment of the u s district_court on date respondent issued a notice_of_deficiency respondent determined a deficiency of dollar_figure and additions to tax of dollar_figure pursuant to sec_6653 sec_50 percent of interest on dollar_figure pursuant to sec_6653 and dollar_figure pursuant to sec_6661 petitioner timely filed a petition with the court petitioner disagrees with the following adjustments in the notice_of_deficiency calculation of dollar_figure as the amount of the deficiency additions to tax for fraud pursuant to sec_6653 and addition_to_tax for substantial_understatement pursuant to sec_6661 on date respondent moved for summary_judgment on date petitioner filed a response opposing summary_judgment on date we heard oral argument on the motion discussion summary_judgment under rule is derived from rule of the federal rules of civil procedure in any question turning on the interpretation of rule the history of rule federal rules of civil procedure and the authorities interpreting such rule are considered by the court see 63_tc_18 rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 477_us_317 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment celotex corp v catrett supra pincite 85_tc_812 79_tc_340 the inferences to be drawn from the facts are to be viewed in the light most favorable to the non- moving party 475_us_574 when the moving party has carried its burden however the party opposing the summary_judgment motion must do more than simply show that there is some metaphysical doubt as to the material facts id pincite the party opposing the motion may not rest upon the mere allegations or denials of his pleadings but must set forth specific facts showing there is a genuine issue for trial 477_us_242 where the record viewed as a whole could not lead a reasonable trier of fact to find for the non-moving party there is no genuine issue for trial matsushita elec indus co v zenith radio corp supra pincite summary_judgment is appropriate where the facts deemed admitted pursuant to rule c support a finding that there is no genuine issue as to any material fact 85_tc_267 issue liability for deficiency respondent seeks judgment as a matter of law regarding petitioner’s deficiency for petitioner argues that he is not liable for a deficiency of dollar_figure on date respondent filed respondent’s requests for admission petitioner did not respond to the requests for admission each matter of which respondent requested admission is deemed admitted rule c see also marshall v commissioner supra pincite pursuant to respondent’s requests for admission petitioner is deemed to have admitted that his tax due and owing for the calendar_year was dollar_figure which he did not pay we also note that petitioner voluntarily signed a plea agreement in his criminal case in which he admitted to owing a tax_liability for in the amount of dollar_figure based on the deemed admission we find petitioner is liable for a deficiency in the amount of dollar_figure for issue additions to tax under sec_6653 respondent seeks judgment against petitioner for additions to tax for fraud respondent calculated the fraud additions on dollar_figure the full amount of the underpayment sec_6653 provides in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of- a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer established is not attributable to fraud in order to carry the burden_of_proof on the issue of fraud respondent must show that an underpayment_of_tax exists and some portion of the underpayment is due to fraud 92_tc_661 respondent argues that collateral_estoppel applies to meet his burden in support respondent submitted petitioner’s form 1040a the notice_of_deficiency the judgment of the u s district_court the information and the plea agreement signed by petitioner petitioner opposes collateral_estoppel petitioner also argues that he did not have a fair opportunity to contest the dollar_figure figure at trial in the criminal proceeding and that he received ineffective assistance of counsel in the criminal proceeding collateral_estoppel precludes relitigation of any issue of fact or law that was actually litigated and necessarily determined by a valid and final judgment 440_us_147 collateral_estoppel applies when there was a full and fair opportunity to litigate the issue in the previous action the issue was actually litigated in that action the issue was lost as a result of a final judgment in that action and the person against whom collateral_estoppel is asserted in the present action was a party or in privity with a party in the previous action in re palmer 207_f3d_566 9th cir quoting 976_f2d_469 9th cir 439_us_322 we are satisfied that the issue in the present case regarding fraudulent intent is the same as the issue that was presented and determined adversely against petitioner in the criminal case the underlying issue in this case is that of fraud petitioner’s prior conviction was based on fraud ie the charge of his knowingly and willfully attempting to evade federal_income_tax by filing a false and fraudulent federal_income_tax return in violation of sec_7201 petitioner had a full and fair opportunity to litigate the fraud issue in u s district_court it is well established that the elements of criminal_tax_evasion under sec_7201 are similar to the elements of civil tax_fraud under sec_6653 708_f2d_243 6th cir affg tcmemo_1981_1 this issue was actually litigated to conclusion by petitioner’s plea of guilty see 394_us_459 a guilty plea constitutes an admission of all the elements of the criminal charge gray v commissioner supra pincite a guilty plea is as much a conviction as a conviction following jury trial 43_tc_68 a plea of guilty is a conclusive judicial admission of all of the essential elements of the offense which the indictment charges it is immaterial that a conviction is based upon a guilty plea rather than a trial on the merits arctic ice cream co v commissioner supra the u s district_court a court of competent jurisdiction rendered a final judgment that is no longer subject_to appeal in addition it is clear that the parties to the two proceedings are the same petitioner in the present case was the defendant in the criminal case it is well established that respondent is a party in privity with the united_states see 43_tc_50 privity exists between the united_states and the commissioner of internal revenue affd 360_f2d_358 4th cir we are unpersuaded by petitioner’s arguments concerning waiver of his constitutional rights a defendant who enters such a plea simultaneously waives several constitutional rights including his right to trial by jury and his right to confront his accusers mccarthy v united_states supra pincite petitioner is an educated individual petitioner voluntarily signed the plea agreement the plea agreement clearly states the rights petitioner forfeited in return for a more lenient sentence petitioner was further advised of his rights by the u s district_court at the rule hearing we are also unpersuaded by petitioner’s arguments concerning ineffective assistance of counsel and inability to question the government’s evidence and calculations at trial in the criminal case petitioner failed to appeal his conviction petitioner should have raised these objections on direct appeal of the criminal case if he so desired lilley v commissioner tcmemo_1989_602 affd without published opinion 925_f2d_417 3d cir petitioner’s allegations are not of the character to warrant an exception to collateral_estoppel see 880_f2d_260 10th cir affg tcmemo_1984_392 wapnick v commissioner tcmemo_1997_133 consistent with the foregoing petitioner’s criminal conviction under sec_7201 with respect to his taxable_year collaterally estops him from denying in the present civil tax proceeding there is an underpayment in his income_tax for and part of the underpayment is due to fraud within the meaning of sec_6653 334_f2d_262 5th cir c b c super mkts inc v 54_tc_882 sec_6653 provides if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud as previously discussed respondent has established through the doctrine_of collateral_estoppel that a portion of the underpayment is due to fraud as a matter of law this finding establishes that the entire portion of the underpayment is attributable to fraud and shifts to petitioner the burden to establish that a portion of the underpayment is not attributable to fraud under the standards for summary_judgment the burden shifts to petitioner to come forward with ‘specific facts showing there is a genuine issue for trial ’ matsushita elec indus co v zenith radio corp u s pincite quoting fed r civ p e there is no issue for trial unless there is sufficient evidence favoring the nonmoving party for a factfinder to return a verdict for that party anderson v liberty lobby inc u s pincite whether a portion of the underpayment is not attributable to fraud is a genuine issue of material fact in fraud cases when respondent has established that a portion of the underpayment is attributable to fraud petitioner must set forth specific facts showing there is a genuine dispute as to the portion of the underpayment not attributable to fraud otherwise by operation of law pursuant to sec_6653 the entire underpayment is attributed to fraud petitioner has failed to sustain his burden petitioner has presented no specific facts indicating that a portion of the underpayment is not attributable to fraud petitioner presented no documents or testimony concerning nonfraudulent actions taken as to any portion of the underpayment petitioner offered no testimony under oath at the oral argument or affidavit concerning the portion of the underpayment not attributable to fraud the exhibits attached to petitioner's response opposing motion for summary_judgment likewise fail to raise an issue of fact as to the portion of the underpayment which is not attributable to fraud accordingly respondent's showing that a portion of the underpayment is attributable to fraud based on the application of the doctrine_of collateral_estoppel leads to the conclusion that the entire underpayment is attributable to fraud pursuant to sec_6653 as a matter of law in light of petitioner’s failure to raise a triable issue of fact whether a portion of the underpayment is not attributable to fraud issue substantial_understatement of tax the final issue for decision is whether petitioner is liable for the addition_to_tax under sec_6661 for assessments made after date sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement of tax see omnibus budget reconciliation act of publaw_99_509 100_stat_1951 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return see sec_6661 the amount of the understatement may be reduced under sec_6661 for amounts adequately disclosed or supported by substantial_authority petitioner reported income_tax_liability in the amount of zero we have found petitioner liable for taxes in the amount of dollar_figure for petitioner understated his income taxes by dollar_figure see sec_6661 the understatement exceeds both percent of the tax required to be shown on the return for the taxable_year in issue and dollar_figure see sec_6661 accordingly petitioner’s understatement is substantial neither exception under sec_6661 applies because no amounts were adequately disclosed or supported by substantial_authority we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered it is undisputed that petitioner has paid to respondent dollar_figure in restitution pursuant to the order of the u s district_court we expect petitioner to be given credit for his dollar_figure restitution payment for taxable_year cf m j wood associates inc v commissioner tcmemo_1998_375
